Holt, J.,
dissenting.
The review by Mr. Justice Eggleston of relevant statutes and decisions is so comprehensive and satisfactory as to make a restatement of them unfruitful.
*155Segregation as a system of taxation, designed to apportion more ratably its burdens, appeared in our Constitution for the first time in 1928, section 171. Among the reasons advanced in its support was an inequality of assessments, which seemed to be unavoidable. That is to say, an acre of land in Washington county might be assessed for taxation at one valuation and another in Surry, equally productive, might be assessed at another. The tendency of assessors to stand by their neighbors is understandable. And this defect in valuation applies not only to land but to automobiles, trucks, livestock and to other tangible property.
That communities should bear the burden of local government is eminently fair. Under this system valuations become relatively unimportant. Roanoke v. Gibson, 161 Va. 342, 170 S. E. 723.
If Augusta county must carry the burden of county government and if Rockingham county must carry the burden of its county government, tax rates and valuations automatically readjust themselves. If land in Augusta was assessed at its full cash value, then a tax of fifty cents would yield no more than would a tax of one dollar on a fifty per cent, valuation. The landowner in each instance would pay the same. In such circumstances the rate of valuation and the rate of taxation in Rockingham county would concern it not at all.
These are among the reasons which brought about segregation. It was not designed to confirm chaotic customs but to make their practice no longer possible. Certainly it was not intended to perpetuate a system confessedly indefensible. It looked to the future and its purpose was to wipe away preceding abuses. It would be unlooked for and curious if these abuses can be successfully cited to sustain themselves after they have been abolished.
And so matters stood until 1928, when section 171 of the Constitution, as amended, came into effects It reads:
“Segregation of realty and tangible personalty for local taxation; exception.—No State property tax for State pur*156poses shall be levied on real estate or tangible personal property, except the rolling stock of public service corporations. Real estate and tangible personal property, except the robing stock of public service corporations, are hereby segregated for, and made subject to, local taxation, only, and shab be assessed or reassessed for local taxation in such manner and at such times as the general assembly has heretofore prescribed or may hereafter prescribe, by laws.”
“Real estate and tangible personal property, * * * are hereby segregated for, and made subject to, local taxation, only,” and this in language so plain that the wayfaring man, if he can read, must understand. It is no more ambiguous than the multipbcation table. The possibibties of English have been exhausted.
It is perfectly true that section 168 of the Constitution gives to the Legislature power to classfy certain taxable subjects, but in terms this power does not extend “to classes of property herein expressly segregated for either State or local taxation.” Indeed, if this were not true, said section 171 would be meaningless and the entire doctrine of segregation relegated to the wastebasket.
“The province of construction bes wholly within the domain of ambiguity.” Hamilton v. Rathbone, 175 U. S. 414-421, 20 S. Ct. 155, 158 (44 L. Ed. 219).
“If it is too plain to misunderstand, there is nothing to construe.” Norfolk Motor Exchange v. Grubb, 152 Va. 471, 147 S. E. 214, 63 A. L. R. 310.
“It is elementary that it is not permissible to interpret that which needs no interpretation.” Fairbanks, etc., Co. v. Cape Charles, 144 Va. 56, 131 S. E. 437.
“Constitutions are not esoteric documents and recondite learning ought to be unnecessary when we come to interpret provisions apparently plain. They speak for the people in convention assembled, and must be obeyed.
“ ‘It is a general rule that the words of a Constitution are tó be understood in the sense in which they are popularly *157employed, unless the context or the very nature of the subject indicates otherwise.’ ” Black on Interpretation of Laws, p. 25, Lipscomb v. Nuckols, 161 Va. 936, 172 S. E. 886, and Quesinberry v. Hull, 159 Va. 270, 165 S. E. 382.
Statutes, and particularly Constitutional mandates, should be construed in the light of those conditions existing at the time of their enactment and not in the light of subsequent legislation.
In Franklin, etc., Ry. Co. v. Shoemaker, 156 Va. 619, 159 S. E. 100, we said “A statute which is plain upon its face should be taken at its face value,” and followed that settlement by this citation:
“There is always a tendency to construe statutes in the light in which they appear when the construction is given. It is easy to be wise after we see the results of experience * * * , but in endeavoring to ascertain what the Congress of 1862 intended, we must, as far as possible, place ourselves in the light that Congress enjoyed, looking at things as they appear to it, and discover its purpose from the language used in connection with attending circumstances.” Platt v. Union Pacific R. R. Co., 99 U. S. 48, 63, 25 L. Ed. 424; County of Schuyfer v. Thomas, 98 U. S. 169, 25 L. Ed. 88.
Tax Code provisions must conform to both the Federal and the State Constitutions. Carpel v. Richmond, 162 Va. 833, 175 S. E. 316.
If the Legislature can by fiat make a truck tangible, then it might have dealt with land in the same way as it might have with automobiles or cattle. It is no answer to say that it did not do it. It could, by processes of reasoning equally convincible, have held them to be intangible and figments of the imagination—a miracle brought about by waving hands. If a truck is not tangible, then the great globe itself is not.
If the Smith Land & Cattle Company, Incorporated, held land, livestock and facilities for transportation, its owners would be that company’s stockholders, apportioned according to their input. To undertake to tax this stock, some to the State and some to the county, on the theory that *158some of these holdings were tangible and some intangible, would be incredibly confusing. And this when we remember that land, at least, is concededly tangible and subject to local taxation alone.
Under the Tax Code, section 73, a contractor’s truck is “personal property, tangible in fact,” and must be so taxed. Should he sell that truck to a bakery to be used in trucking, as had theretofore been the case, it would then have suffered a “sea change into something rich and strange.” A grubby truck of the earth and muddy would find itself sublimated into an intangible concept which we for convenience call capital in business. And so might a sheep. And this in the very teeth of a constitutional amendment fully debated and -finally adopted.
Of course construction given to statutes by those who are charged with their enforcement is entitled to great weight. But time cannot successfully support something not so— demonstratively not so. No construction of the multiplication table to the effect that three times three is seventeen could become valid with age.
Indeed, there seems to have been no unanimity of custom or practice, for it was necessary here that the State Tax Commissioner, in a laudable effort to increase the State’s revenue, should intervene.
As I see it, our problem, with brushwood cut away, is extraordinarily simple. Shall we follow the Constitution or shall we follow the Legislature and our State Tax Commissioner?
No statute in Virginia has ever been sustained which flatly overrides a Constitutional mandate.
One must travel far to prove that a truck is not a truck.